Exhibit 10.2

 

FATE THERAPEUTICS, INC.

 

AMENDMENT TO AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 

This Amendment to the Amended and Restated Investor Rights Agreement (this
“Amendment”), is made as of the 4th day of May 2015, by and among Fate
Therapeutics, Inc., a Delaware corporation (the “Company”), the holders of
shares of the Company’s common stock as set forth on signature pages hereto (the
“Stockholders”) and Juno Therapeutics, Inc. (“Juno”)  This amendment amends that
certain Amended and Restated Investor Rights Agreement, dated as of August 8,
2013, by and among the Company and the parties named therein (the “Investor
Rights Agreement”).  All capitalized terms used but not defined herein shall
have the meanings set forth in the Investor Rights Agreement unless otherwise
provided.

 

RECITALS

 

A.                                    WHEREAS, the Company has agreed that Juno
shall be entitled to certain registration rights with respect to the shares of
common stock issued, or to be issued, to Juno pursuant to that certain Stock
Purchase Agreement by and between Juno and the Company of even date herewith;

 

B.                                    WHEREAS, the Company and Juno have entered
into that certain Collaboration and License Agreement of even date herewith;

 

C.                                    WHEREAS, pursuant to Section 4.10 of the
Investor Rights Agreement, any provision of the Investor Rights Agreement may be
amended or waived (either generally or in a particular instance and either
retroactively or prospectively) with the written consent of the Company and an
Investor or Investors holding, in the aggregate, more than fifty percent (50%)
of the outstanding shares of Registrable Securities held by Investors; and

 

D.                                    WHEREAS, in consideration for, and as an
inducement for entering into such collaboration and license agreement, the
Company and the Stockholders desire to amend the Investor Rights Agreement as
provided herein.

 

AGREEMENT

 

1.                                      Definition of Form S-3 Initiating
Holders. The definition of “Form S-3 Initiating Holders” as set forth in
Section 1.1 of the Investor Rights Agreement is amended and restated to read in
its entirety as follows:

 

“Form S-3 Initiating Holders” means: (i) any Holder or Holders who in the
aggregate hold not less than twenty-five percent (25%) of the Registrable
Securities then outstanding and who propose to register securities, the
aggregate offering price of which, net of underwriting discounts and
commissions, exceeds $1,000,000, and (ii) beginning on May 4, 2017, Juno
Therapeutics, Inc. (“Juno”) to the extent Juno proposes to register either
(A) securities, the aggregate offering price of which, net of underwriting
discounts and commissions, exceeds $1,000,000, or (B) all Registrable Securities
then held by Juno.

 

--------------------------------------------------------------------------------


 

2.                                      Definition of Initiating Holders. The
definition of “Initiating Holders” as set forth in Section 1.1 of the Investor
Rights Agreement is amended and restated to read in its entirety as follows:

 

“Initiating Holders” means: (i) any Holder or Holders who in the aggregate hold
not less than forty percent (40%) of the Registrable Securities then outstanding
and who propose to register securities, the aggregate offering price of which,
net of underwriting discounts and commissions, is at least $5,000,000 and
(ii) beginning on May 4, 2017, Juno to the extent Juno proposes to register
either (A) securities, the aggregate offering price of which, net of
underwriting discounts and commissions, exceeds $5,000,000, or (B) all
Registrable Securities then held by Juno.

 

3.                                      Definition of Registrable Securities. 
The definition of “Registrable Securities” as set forth in Section 1.1 of the
Investor Rights Agreement is amended and restated to read in its entirety as
follows:

 

“Registrable Securities” shall mean (i) Conversion Stock, other than shares for
which registration rights have terminated pursuant to Section 1.15 hereof;
(ii) any Common Stock of the Company issued as a dividend or other distribution
with respect to or in exchange for or in replacement of the shares referenced in
clause (i) above or clause (v) below; (iii) solely for the purposes of Sections
1.5 — 1.10, 1.13 — 1.15 and 4, the shares of Founders’ Stock, (iv) solely for
the purposes of Sections 1.3 — 1.10, 1.13 — 1.15 and 4, shares of the Company’s
Common Stock issued and issuable upon conversion of the shares of convertible
preferred stock issued and issuable upon exercise or conversion of that certain
Warrant to Purchase Stock issued to Silicon Valley Bank on January 5, 2009 and
that certain Warrant to Purchase Stock issued to Silicon Valley Bank on
August 25, 2011 (together, the “Warrants”), and the shares of Common Stock
issued and issuable upon exercise or conversion of the Warrants at all times
when the applicable Class (as defined in each of the Warrants) is Common Stock,
except that the holder of the Warrants shall not be entitled to be an Initiating
Holder, and (v) the shares of Common Stock issued to, or to be issued to, Juno,
pursuant to that certain Stock Purchase Agreement by and between Juno and the
Company, dated as of May 4, 2015 (the “Juno SPA”); provided, however, that
shares of Common Stock or other securities shall only be treated as Registrable
Securities if and so long as (A) they have not been sold to or through a broker
or dealer or underwriter in a public distribution or a public securities
transaction, (B) they have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale, (C) they
have not been transferred in a transaction pursuant to which the registration
rights are not also assigned in accordance with Section 1.11 hereof, (D) with
respect to each Holder other than Juno, all such shares held by such Holder
could not be sold under Rule 144 of the Securities Act (or any similar or
successor rule) during any one ninety (90) day period, or (E) with respect to
Juno, all such shares held by Juno could not be sold under Rule 144 of the
Securities Act (or any similar or successor rule) during any one ninety (90) day
period or could not be sold without breaching the restrictions on transfer set
forth in the June SPA (and assuming for the purposes of Rule 144 that Juno is
subject to the volume limitations thereof as if Juno was an “affiliate” within
the meaning of Rule 144); and provided further that any shares of Common Stock
issued to Juno shall only be treated as Registrable Securities beginning on
May 4, 2017.”

 

--------------------------------------------------------------------------------


 

4.                                      Restrictions. Section 1.2 of the
Investor Rights Agreement shall not apply to Juno.

 

5.                                      Request for Registration on Form S-3 by
Juno. The limitation set forth in Section 1.4(b)(ii)(A) of the Investor Rights
Agreement shall not apply to any registration requests initiated by Juno.

 

6.                                      Termination of Rights.  Section 1.15 of
the Investor Rights Agreement is amended and restated to read in its entirety as
follows:

 

“1.15                  Termination of Rights.  The rights of any particular
Holder to cause the Company to register securities under Sections 1.3, 1.4, and
1.5 shall terminate with respect to such Holder after the earlier of (i) the
fourth (4th) anniversary of the consummation of an IPO in which all Preferred
Stock and all Notes are converted into Common Stock, (ii) with respect to any
Holder, at such time after an IPO as Rule 144 or another similar exemption under
the Securities Act is available for the sale of all of such Holder’s shares
during a three-month period without registration or (iii) upon termination of
the Agreement as provided herein; provided, however, that, notwithstanding any
of the foregoing and in lieu thereof, the rights of Juno shall terminate upon
the earlier of (x) [***] or (y) such time as all such shares held by Juno become
eligible for sale under Rule 144 of the Securities Act (or any similar or
successor rule) during any one ninety (90) day period without registration and
without breach of the restrictions set forth in the Juno SPA (and assuming for
the purposes of Rule 144 that Juno is subject to the volume limitations thereof
as if Juno were an “affiliate” within the meaning of Rule 144), and Juno shall
have no rights to cause the Company to register securities under this Agreement
to the extent that any such registration rights have been waived by existing
Holders prior to the date of this Amendment with respect to offerings of
securities by the Company that may be conducted pursuant to the Company’s
registration statement on Form S-3 (File No. 333-199107).”

 

7.                                      Amendment and Waiver. In addition to the
provisions set forth in Section 4.10 of the Investor Rights Agreement, the
consent of Juno shall be required for any amendment to or waiver of any
provision of the Investor Rights Agreement if such amendment or waiver would
adversely affect the rights of Juno as set forth in this Amendment.

 

8.                                      Amendment to Exhibit A.  Exhibit A to
the Investor Rights Agreement is hereby amended to include Juno as an Investor.

 

9.                                      Effect of this Amendment.  This
Amendment shall form a part of the Investor Rights Agreement for all purposes,
and each party thereto and hereto shall be bound hereby.  From and after the
execution of this Amendment by the parties hereto, any reference to the Investor
Rights Agreement shall be deemed a reference to the Investor Rights Agreement as
amended hereby.  This amendment shall be deemed to be in full force and effect
from and after the execution of this Amendment by the parties hereto.  Except as
specifically set forth herein,

 

--------------------------------------------------------------------------------


 

each term and condition of the Investor Rights Agreement shall continue in full
force and effect. The Company represents to Juno that the execution of this
Amendment by the Company, Polaris Venture Partners V, L.P., Polaris Venture
Partners Founders’ Fund V, L.P., Polaris Venture Partners Entrepreneurs’ Fund V,
L.P., Polaris Venture Partners Special Founders’ Fund V, L.P., and Juno is
sufficient to cause the effectiveness of the amendments to the Investor Rights
Agreement contemplated hereby.

 

10.                               Governing Law.  This Amendment shall be
governed by and construed in accordance with the General Corporation Law of the
State of Delaware as to matters within the scope thereof, and as to all other
matters shall be governed by and construed in accordance with the internal laws
of the State of California, without regard to conflict of law principles that
would result in the application of any law other than the law of the State of
California.

 

11.                               Counterparts; Electronic and Facsimile
Signatures.  This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.  This Amendment may be executed and
delivered electronically (including by transmission of .pdf files) and by
facsimile and, upon such delivery, such will be deemed to have the same effect
as if the original signature had been delivered to the other party.  Each of the
Stockholders and Juno agree to deliver to the Company the original signature
copy by express overnight delivery.  However, the failure to deliver the
original signature copy and/or the nonreceipt of the original signature copy
shall have no effect upon the binding and enforceable nature of this Amendment.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed or otherwise consented to this
Amendment as of the date first above written.

 

 

COMPANY:

 

 

 

FATE THERAPEUTICS, INC.

 

 

 

 

By:

/s/ J. Scott Wolchko

 

 

 

 

Name:

Scott Wolchko

 

 

(print)

 

Title:

COO and CFO

 

Address:

3535 General Atomics Court

 

 

Suite 200

 

 

San Diego, CA 92121

 

--------------------------------------------------------------------------------


 

AGREED AND APPROVED:

Polaris Venture Partners V, L.P.

 

 

 

 

By:

Polaris Venture Management Co. V, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ John J Gannon

 

John J Gannon

 

Attorney In Fact

 

 

 

Address:

1000 Winter Street, Suite 3350

 

 

Waltham, MA 02451

 

 

 

 

 

 

Polaris Venture Partners Founders’ Fund V, L.P.

 

By:

Polaris Venture Management Co. V, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ John J Gannon

 

John J Gannon

 

Attorney In Fact

 

 

 

Address:

1000 Winter Street, Suite 3350

 

 

Waltham, MA 02451

 

 

 

Polaris Venture Partners Entrepreneurs’ Fund V, L.P.

 

By:

Polaris Venture Management Co. V, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ John J Gannon

 

John J Gannon

 

Attorney In Fact

 

 

 

Address:

1000 Winter Street, Suite 3350

 

 

Waltham, MA 02451

 

 

 

Polaris Venture Partners Special Founders’ Fund V, L.P.

 

By:

Polaris Venture Management Co. V, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ John J Gannon

 

John J Gannon

 

Attorney In Fact

 

 

 

 

Address:

1000 Winter Street, Suite 3350

 

 

Waltham, MA 02451

 

--------------------------------------------------------------------------------


 

 

JUNO THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Zachary D. Hale

 

 

 

 

Name:

Zachary D. Hale

 

 

(print)

 

Title:

VP and Associate GC

 

Address:

307 Westlake Ave N, Ste 300

 

 

Seattle, WA 98109

 

--------------------------------------------------------------------------------